                                                                              Case 3:17-cv-00108-GPC-MDD Document 1165-1 Filed 04/15/19 PageID.123404 Page 1 of
                                                                                                                     3

                                                                                              1   VENABLE LLP
                                                                                                  Sarah S. Brooks (SBN 266292)
                                                                                              2
                                                                                                  ssbrooks@venable.com
                                                                                              3   2049 Century Park East, Suite 2300
                                                                                                  Los Angeles, CA 90067
                                                                                              4
                                                                                                  Telephone: (310) 229-9900
                                                                                              5   Facsimile: (310) 229-9901
                                                                                              6
                                                                                                  Attorneys for Non-Party
                                                                                              7   Sony Mobile Communications (USA) Inc.
                                                                                              8
                                                                                              9                       UNITED STATES DISTRICT COURT
                                                                                             10                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                             11
                                                                                                  IN RE QUALCOMM LITIGATION               CASE NO. 3:17-CV-0108-GPC-MDD
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13                                           Hon. Gonzalo P. Curiel
                                                                                                                                          Courtroom 2D
                                                                              310-229-9900




                                                                                             14
                                                                                                                                          NON-PARTY SONY MOBILE
                                                                                             15                                           COMMUNICATIONS (USA) INC.’S
                                                                                             16                                           MEMORANDUM IN SUPPORT OF
                                                                                                                                          EX PARTE MOTION TO SEAL
                                                                                             17                                           TRIAL EXHIBITS AND
                                                                                             18                                           DEPOSITION DESIGNATIONS
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                                           3:17-CV-0108-GPC-MDD
                                                                              Case 3:17-cv-00108-GPC-MDD Document 1165-1 Filed 04/15/19 PageID.123405 Page 2 of
                                                                                                                     3

                                                                                              1         Non-party Sony Mobile Communications (USA) Inc. (“Sony Mobile”), through
                                                                                              2   its undersigned counsel, hereby requests and moves for an order to seal certain Will
                                                                                              3   Call and designations detailed in Exhibit A to the Second Declaration of Lee Hill,
                                                                                              4   filed herewith.
                                                                                              5         Good cause exists for the sealing of the materials identified in Exhibit A
                                                                                              6   because Sony Mobile designated those materials as Confidential pursuant to the
                                                                                              7   protective order entered in this case and those material include non-party Sony
                                                                                              8   Mobile’s confidential business information, including the terms of sensitive
                                                                                              9   commercial agreements including, but not limited to, royalty arrangements and other
                                                                                             10   commercial terms. Sony Mobile has a good faith belief that it has limited its request to
                                                                                             11   only sensitive commercial information.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13
                                                                              310-229-9900




                                                                                             14     DATE: April 15, 2019            VENABLE, LLP
                                                                                             15                                     By:     /s/ Sarah S. Brooks
                                                                                                                                           Sarah S. Brooks
                                                                                             16
                                                                                                                                    Attorneys for Non-Party Sony Mobile
                                                                                             17                                     Communications (USA) Inc.
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                              1
                                                                                                                                                                  3:17-CV-0108-GPC-MDD
                                                                              Case 3:17-cv-00108-GPC-MDD Document 1165-1 Filed 04/15/19 PageID.123406 Page 3 of
                                                                                                                     3

                                                                                              1                               CERTIFICATE OF SERVICE
                                                                                              2
                                                                                              3         I HEREBY CERTIFY that on this 15th day of April, 2019, I caused a true and
                                                                                              4   correct copy of the foregoing document(s) described as NON-PARTY SONY
                                                                                              5   MOBILE COMMUNICATIONS (USA) INC.’S MEMORANDUM IN SUPPORT
                                                                                              6   OF EX PARTE MOTION TO SEAL TRIAL EXHIBITS AND DEPOSITION
                                                                                              7   DESIGNATIONS to be filed with the Clerk of the Court through the U.S. District
                                                                                              8   Court Electronic Court Filing System, which caused notice of such filing to be sent
                                                                                              9   electronically to the registered attorneys of record.
                                                                                             10
                                                                                             11     DATED: April 15, 2019                   VENABLE LLP
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12
                                                                                                                                            By: /s/ Sarah S. Brooks
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                             13                                             Sarah S. Brooks
                                                                              310-229-9900




                                                                                                                                            Attorneys for Non-Party
                                                                                             14
                                                                                                                                            Sony Mobile Communications (USA) Inc.
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                              2
                                                                                                                                                                 3:17-CV-0108-GPC-MDD
